Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is a response to application no. 17/547,620 filed on 12/10/2021. 
Claims 1 – 20 are pending and ready for examination.


Priority
This application is a continuation of U.S. Application No. 15/529,098 filed 05/24/2017, which is a U.S. National Phase Application of PCT/EP2016/073935 filed on 10/06/2016, which claims priority of US provisional application no. 62/244,944 filed on 10/22/2015.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3, 11 – 13, 15 – 16  and 18 – 20 are objected to because of the following informalities:  
Claims 1 and 20 recite in line 1 “facilitating the establishing”; it should read as “facilitating establishing”.  
Claim 1 preamble recites “a UE processing configuration” and then in the body of the claim again recites “a UE processing configuration”. The above mentioned fact causes ambiguity and needs to be corrected as “[[a]] the UE processing configuration” in the body of the claim.
Dependent claims 3, 11 – 13, 15 – 16, 18 recite “a UE processing configuration”; they should read as “[[a]] the UE processing configuration” as the linking independent claim 1 already recites “a UE processing configuration”.
Claim 1, recites in line 4 “a transmission point” and then in line 7 again recites “a transmission point”. The above mentioned fact causes ambiguity and needs to be corrected as “[[a]] the transmission point” in line 7.
Dependent claims 15 and 19 recite “a transmission point”; they should read as “[[a]] the transmission point”, as the linking independent claim 1 already recites “a transmission point”.
Claim 20 preamble recite “the selective enhancement”; it should read as “selective enhancement”.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 2, 13 – 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koivisto et al. (Koivisto hereinafter referred to Koivisto) (US 2013/0244676 A1) (Cited in IDS).

Regarding claim 1, Koivisto teaches a method (Title, Methods, apparatus and computer programs for configuring user equipment), performed in a User Equipment (UE), for facilitating the establishing of a UE processing configuration ([0014], configuring, at the user equipment, estimation of one or more radio communication channels based on the received control information. Fig.4B and [0096], method for configuring a UE; a number of steps comprises the step of configuring a channel estimation process 450. Here, the process 450 is performed by the UE 430. Therefore, the process 450/ method facilities UE configuration) for selective enhancement of radio signals received or transmitted by the UE ([0094], control information received by the UE provides an indication that is used to signal, for each subband. Fig.4B and [0096], method for configuring a UE and transmitting and receiving data. Here, data/ signals are received or transmitted by the UE. Therefore, control information facilities the UE configuration to transmit or receive radio signals), the method comprising: 
receiving from a Transmission Point of a wireless network (Fig.4A, eNode B 410. [0087], multi-point transmission can take place to the UE from transmission points), an indication (Fig.4A and [0086], eNodeB 410 transmits control information; the control information is received by the UE 430. Here, control information is considered as an indication) that an identified reference signal is usable by the UE ([0088], the control information indicates which CSI-RS resources is used as a reference for estimating channel statistics when doing demodulation based on UE-specific reference signals. Here, reference CSI-RS is an identified reference signal) for establishing a UE processing configuration ([0016] CSI reference signals are used as a reference signal set for use in configuration of the user equipment. [0086], At step 450 the control information is used by the UE 430 to configure channel estimation. Therefore, the identified reference signal is usable by the UE for establishing a UE configuration); and 
receiving the identified reference signal from a Transmission Point of the wireless network ([0088], transmit CSI reference signals are part of an overall CSI-RS pattern that are signalled to the UE).

Regarding claim 2, Koivisto teaches all the features with respect to claim 1 as outlined above. 
Koivisto further teaches wherein the identified reference signal is received from at least one of: 
the Transmission Point from which the indication was received (Fig.4A and [0086], eNodeB 410 transmits control information; [0088], the control information indicates which CSI-RS resources is used as a reference; a CSI-RS resource is a subset of antenna ports within a cell that transmit CSI reference signals; antenna ports that transmit CSI reference signals are part of an overall CSI-RS pattern that is signalled to the UE. Therefore, eNodeB 410/ Transmission Point that transmits the indication also transmits the identified reference signal); and 
another Transmission Point within the wireless network (Due to alternative language “at least one of” in the claim, examiner points one limitation only).

Regarding claim 13, Koivisto teaches all the features with respect to claim 1 as outlined above. 
Koivisto further teaches wherein receiving the indication that the identified reference signal is usable by the UE for establishing a UE processing configuration comprises receiving a message (Fig.4A and [0086], the control information is received by the UE. Here, the control information is a message received by the UE) containing an identification of the reference signal ([0091], The control information indicates a particular CSI-RS resource from a group of CSI-RS resources that are to be used by the UE for configuring CSI feedback) and the indication that the identified reference signal is usable for establishing a UE processing configuration ([0086], the control information is used by the UE 430 to configure channel estimation; [0088], the control information indicates which CSI-RS resources is used as a reference for estimating channel statistics).

Regarding claim 14, Koivisto teaches all the features with respect to claim 13 as outlined above. 
Koivisto further teaches
wherein the message comprises one of a Measurement Grant Message and a Configuration Message ([0014], configuring, at the user equipment, estimation of one or more radio communication channels based on the received control information. Fig.4B and [0096], method for configuring a UE; a number of steps comprises the step of configuring a channel estimation process 450. Since the control message configures the UE; therefore, control information/ message is a configuring message. Due to alternative language “one of” in the claim, examiner points one limitation only).

Regarding claim 15, Koivisto teaches all the features with respect to claim 1 as outlined above. 
Koivisto further teaches
wherein receiving the indication comprises receiving an indication that a plurality 
of identified reference signals is usable by the UE for establishing a UE 
processing configuration ([0015], control information regarding one or 
more of a plurality of CSI reference signals enables configuration of 
channel estimation at the user equipment; [0016] CSI reference 
signals are to be used as a reference signal set for use in 
configuration of the user equipment), 
wherein receiving the identified reference signal comprises receiving the plurality 
of identified reference signals from a Transmission Point ([0029] 
transmitting, from a node in the cellular wireless network to the user 
equipment over a radio communications downlink, control 
information regarding one or more of the plurality of channel-state 
information (CSI) reference signals), and 
wherein each of the plurality of identified reference signals comprises a different 
characteristic ([0020], obtaining, at the user equipment, one or more 
channel statistics based on said one or more of the plurality of CSI 
reference signals indicated in the control information; [0025], The 
control information relates to one or more subband frequency 
communication channels or a wideband frequency communication 
channel; Channel statistics are at least one of: timing information; a 
delay spread; a Doppler spread; a frequency offset; a signal-to-
interference ratio; and an interference covariance matrix. Therefore, 
each of the plurality of identified reference signals comprises a 
different channel statistics/ characteristic). 

Regarding claim 19, Koivisto teaches all the features with respect to claim 15 as outlined above. 
Koivisto further teaches
assembling a measurement report for each of the received identified reference 
signals or a combination of the received identified reference signals 
(Fig.4B and [0096], channel statistics are computed based on CSI 
reference signals received from CSI antenna ports that form the 
indicated CSI-RS reference. Here, received channel signals are a 
combination of the received identified reference signals); and 
sending the measurement reports to a Transmission Point of the wireless 
network ([0091], The control information indicates a particular CSI-RS 
resource from a group of CSI-RS resources that are to be used by 
the UE for configuring CSI feedback; The CSI feedback comprises 
part of CoMP measurement set signalling. [0095], CSI feedback for 
CoMP features a number of reports on a subband basis. These 
reports include per-transmission-point CSI reports (e.g. CQI/PMI/RI) 
and inter-transmission-point CSI reports. Therefore, CSI feedback is 
send as a measurement reports to a Transmission Point).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Koivisto in view of Wang et al. (Wang hereinafter referred to Wang) (US 2016/0112173 A1) and further in view of XIA et al. (XIA hereinafter referred to XIA) (WO 2015/024228 A1) (all cited in IDS).

Regarding claim 20, Koivisto teaches a method (Title, Methods, apparatus and computer programs for configuring user equipment), performed in a wireless network (Fig.1 and [0066], cell 100 of a cellular wireless network) for facilitating the establishment, in a User Equipment (UE) (Fig.1 and [0066], UE 130), of a UE processing configuration ([0014], configuring, at the user equipment, estimation of one or more radio communication channels based on the received control information. Fig.4B and [0096], a number of steps comprises the step of configuring a channel estimation process 450. Here, the process 450 is performed by the UE 430. Therefore, the process 450/ method facilities UE configuration) for selective enhancement of radio signals received or transmitted by the UE ([0094], control information received by the UE provides an indication that is used to signal, for each subband. Fig.4B and [0096], method for configuring a UE and transmitting and receiving data. Here, data/ signals are received or transmitted by the UE. Therefore, control information facilities the UE configuration to transmit or receive radio signals), the method comprising: 
selecting a reference signal usable by the UE (Fig.4A and [0086], eNodeB 410 transmits control information; the control information is received by the UE 430. [0088], the control information indicates which CSI-RS resources is used as a reference for estimating channel statistics. Here, reference CSI-RS (used as a reference for estimating channel statistics) is a selected reference signal by the eNodeB, as the eNodeB transmits control information indicating the reference CSI-RS to the UE) for establishing the UE processing configuration ([0016] CSI reference signals are used as a reference signal set for use in configuration of the user equipment. [0086], At step 450 the control information is used by the UE 430 to configure channel estimation. Therefore, the selected reference signal is usable by the UE for establishing a UE configuration); 
sending to the UE an indication (Fig.4A and [0086], eNodeB 410 transmits control information. Here, control information is an indication) that the selected reference signal is usable by the UE for establishing the UE processing configuration (as mentioned above regarding Fig.4B, [0088] and [0086], selected reference signal is transmitted by the eNodeB and the selected reference signal is usable by the UE for establishing the UE configuration); and
sending the selected reference signal to the UE (Fig.4A, eNode B 410. [0087], multi-point transmission can take place to the UE from transmission points; Fig.4A and [0086], eNodeB 410 transmits control information; the control information is received by the UE 430).
Koivisto does not specifically teach
selecting a wireless network processing configuration for sending reference signal to the UE via a Transmission Point of the wireless network; 
sending the selected reference signal to the UE using the selected wireless network processing configuration.
However, Wang teaches (Title, Reference Signal Transmission Method and Apparatus) 
selecting a wireless network processing configuration for sending the reference signal to the UE via a Transmission Point of the wireless network (Fig.2 and [0352], The base station determines, according to a reference signal configuration indicated by the reference signal configuration information, positions of resource elements REs that are used to send reference signals. Here, reference signal configuration information is a wireless network processing configuration. Therefore, a wireless network processing configuration is determined/ selected for sending reference signal via base station/ transmission point); 
sending the selected reference signal to the UE using the selected wireless network processing configuration (Fig.2 and [0352], The base station determines positions of resource elements REs that are used to send reference signals; [0353], The base station sends the reference signals to the user equipment at the determined positions. Therefore, the reference signal is sent to the UE using the determined positions of resource elements REs, which in turn is determined based on the reference signal configuration information (i.e. wireless network processing configuration)).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Koivisto as mentioned above and further incorporate the teaching of Wang. The motivation for doing so would have been to provide a reference signal transmission method and an apparatus that improves efficiency of channel state information measurement and a system throughput (Wang, Abstract and [0006]).
The combination of Koivisto and Wang does not specifically teach
wherein the wireless network processing configuration imparts a characteristic to the reference signal.
However, XIA teaches (Title, Signal measuring method and device)
wherein the wireless network processing configuration imparts a characteristic to the reference signal (Abstract, user equipment ( UE) receives a measurement configuration message sent from a base station and used to indicate the type of a reference signal; the UE performs cell signal quality measurement according to the type of the reference signal indicated by the measurement configuration message. Therefore, measurement configuration message/ wireless network processing configuration indicates type/ characteristics of reference signal).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Koivisto and Wang as mentioned above and further incorporate the teaching of XIA. The motivation for doing so would have been to provide a signal measuring method and device that ensures normal communication of UE when neighbor cells adopt different carrier types (XIA, Abstract).



Allowable Subject Matter
Claims 3 – 12 and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. 
Jeong et al. (Pub. No. US 9,882,622 B2) – “Apparatus And Method For Adjusting Receive Beam Gain In A Wireless Communication System” discloses a method for adjusting a receive beam gain by a user equipment (UE) in a wireless communication system by estimating a received signal quality value based on a reference signal received from a base station (BS), transmitting information about the estimated received signal quality value to the BS, comparing the received signal quality value with a minimum received signal quality value required for successful reception of data from the BS, and adjusting a receive beam gain to be used for data reception by turning on/off a radio frequency (RF) chain formed for each of antennas included in the UE based on a result of the comparison. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROWNAK ISLAM/Primary Examiner, Art Unit 2474